IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :            No. 2565 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 239 DB 2018
                                :
           v.                   :            Attorney Registration No. 52234
                                :
SHEILA K. YOUNGER-HALLIMAN,     :            (Out of State)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 17th day of April, 2020, on certification by the Disciplinary Board

that Sheila K. Younger-Halliman, who was suspended on consent for a period of one

year, has filed a verified statement showing compliance with the Order of Suspension and

Pa.R.D.E. 217, Sheila K. Younger-Halliman is reinstated to active status.